Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits on the ground that she did not comply with provisions of the Labor Law and Regulations of the Industrial Commissioner for the filing of a claim, registration and reporting (Labor Law, § 590, subds. 1, 8; § 596; 12 NYCRR 473.1). Claimant, a bookeeper, was unemployed from January 3, 1966 to January 13, 1966, during the period of the transit strike in New York City. She reported to her regular employment when the stoppage terminated on January 14, 1966. Believing that her employer would pay her for the time she lost, she did not file a claim until February 4, 1966 at which time she was advised her employer had no such intention. Failure to comply with the statute and regulations may be excused upon satisfying the Commissioner that there was good cause for such noncompliance. Here claimant’s explanation of her failure to file or even to appear or inquire at the local unemployment. insurance office two or three blocks from her home created a factual issue for the board’s evaluation and we believe that there is substantial evidence to sustain its determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Aulisi, J.